Exhibit 10.1

AMENDED AND RESTATED RESERVE EQUITY FINANCING AGREEMENT




THIS AGREEMENT dated as of the 11th day of July 2013 (the “Agreement”) between
AGS Capital Group, LLC (the “Investor”), and Xun Energy, Inc. (the “Company”)
amends and restates the prior agreement signed on  May 7th, 2013 which amended
and restated the original agreement on April 30, 2013.

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
Fifteen Million Dollars ($15,000,000) of the Company’s fully registered, freely
tradable common stock (the “Common Stock”),; and

WHEREAS, such investments will be made in reliance upon the provisions of the
Securities Act of 1933, as amended, and the regulations promulgated thereunder
(the “Securities Act”), and or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments to be made hereunder.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I.Certain Definitions

Section 1.1. “Advance” shall mean the portion of the Commitment Amount requested
by the Company in the Advance Notice.

Section 1.2. “Advance Date” shall mean the fifth Trading Day after expiration of
the applicable Pricing Period for each Advance.

Section 1.3. “Advance Notice” shall mean a written notice in the form of Exhibit
A attached hereto to the Investor executed by an officer of the Company and
setting forth the Advance amount that the Company requests from the Investor. An
Advance Notice cannot be sent if a prior Advance has not yet been completed. No
Advance Notice can be delivered by the Company on a day which is not a Trading
Day.

Section 1.4. “Advance Notice Date” shall mean each date the Investor receives
(in accordance with Section 2.2(b) of this Agreement) an Advance Notice. Company
shall notify Investor of its intent to deliver an Advance Notice five days
before sending it. This five day notice may be waived in writing by both
parties.

Section 1.5. “Advance Shares” shall mean the shares of Common Stock issued and
sold to the Investor pursuant to an Advance Notice under the terms and
conditions hereof.

 Section 1.6. “Average Daily Trading Volume” means the average trading volume of
the ten Trading Days prior to the date of delivery of the Advance Notice that
results from excluding any irregular trading, pre-arranged special crossings,
off market transfers, Block Trades or abnormal trades which the Investor had no
opportunity to participate and (ii) the four highest trading volume days and
four lowest trading volume day such ten Trading Day period.

Section 1.7 “Block Trades” shall mean (A) block trades that exceed a number of
shares valued at $100,000.

Section 1.8. “Closing Bid Price” means, as related to the Common Stock as of any
date, the last closing bid price for such security during Normal Trading on the
O.T.C. Bulletin Board, or, if the O.T.C. Bulletin Board is not the principal
securities exchange or trading market for such security, the last closing bid
price during normal trading of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by such principal securities exchange or trading market, or if the foregoing do
not apply, the last closing bid price during normal trading of such security in
the over-the-counter market on the electronic bulletin board for such security,
or, if no closing bid price is reported for such security, the average of the
bid prices of any market makers for such security as reported in the "pink
sheets" by the Pink OTC Markets, Inc. If the Closing Bid Price cannot be
calculated for such security on such date on any of the foregoing bases, the
Closing Bid Price of such security on such date shall be the fair market value
as mutually determined by the Company and the Investor.  If the Company and the
Investor are unable to agree upon the fair market value of the Common Stock,
then such dispute shall be resolved by an investment banking firm mutually
acceptable to the Company and the Investor in this offering and any fees and
costs associated therewith shall be paid by the Company.

 Section 1.9. “Closing” shall mean one of the closings of a purchase and sale of
Common Stock pursuant to Section 2.3.

Section 1.10. “Commitment Amount” shall mean the aggregate amount of Fifteen
Million Dollars ($15,000,000) which the Investor has agreed to provide to the
Company in order to purchase the Company’s Common Stock pursuant to the terms
and conditions of this Agreement.

Section 1.11. “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring upon the termination of this Agreement in
accordance with Section 10.2.

Section 1.12. “Common Stock” shall mean the Company’s freely tradable, fully
registered and unencumbered common stock.

Section 1.13. “Condition Satisfaction Date” shall have the meaning set forth in
Section 7.2.

Section 1.14. “Damages” shall mean any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).

Section 1.15. “Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the
Registrable Securities as set forth in Section 7.2(a).

Section 1.16. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

Section 1.17. Extra Investor Costs. For extra costs that the Investor incurs,
including but not limited to: costs for depositing share certificates, brokerage
fees, selling costs of the stock, etc., the Investor will provide an accounting
of the costs and documentation to the Company.  These costs will be deducted
from the 10% holdback of the Advance and the Investor will wire transfer the
remaining funds to the Company. For the sake of clarity, 10% of the Purchase
Price shall be held back until the Extra Investor Costs are accounted for. In
the case that the costs exceed the 10% holdback, the Company will immediately
wire transfer the deficiency to the Investor.  

Section 1.18. “Environmental Laws” shall have the meaning set forth in Section
4.10.

Section 1.19. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

Section 1.20. “Evaluation Date” shall have the meaning set forth in Section
4.26.

Section 1.21. “Event of Default” shall have the meaning set forth in Section
7.2.

Section 1.22. “Indemnified Liabilities” shall have the meaning set forth in
Section 5.1(a).

Section 1.23. “Indemnified Party” and “Indemnifying Party” shall have the
meaning set forth in Section 5.2.

Section 1.24. “Investor Indemnities” shall have the meaning set forth in Section
5.1(a).

Section 1.25  . “Losses” shall have the meaning set forth in Section 5.1(b).

Section 1.26. “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of the
Agreement, including on the legal status of the Advance Shares as free trading,
(ii) a material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company, taken as a whole, (iii) a
material adverse effect on the Company’s ability to perform its obligations
hereunder in any material respect on a timely basis its obligations under the
Agreement (iv) shares of the Company cease to be listed or trading of the Common
Stock is suspended continuously for more than five (5) trading days.

Section 1.27. “Market Price” shall mean the average of the 3 lowest Closing Bid
Prices of the Company’s Common Stock during the Pricing Period.

Section 1.28. “Maximum Advance Amount” The dollar amount of Common Stock sold to
the Investor in each Advance may be up to $250,000, provided that the number of
Advance Shares sold in each Advance shall not exceed 200% of the Average Daily
Trading Volume. The Maximum Advance Amount may be increased upon mutual written
consent of the Company and the Investor. The value of stock issued in each
Advance must exceed $3,000 if the stock is not DWAC eligible and cannot be sent
electronically in order for the Advance to be accepted by the Investor.

Section 1.29. “Maximum Common Stock Issuance” shall have the meaning set forth
in Section 2.8.

Section 1.30. “Ownership Limitation” shall have the meaning set forth in Section
2.2.

         Section 1.31. “Person” shall mean an individual, a corporation, a
partnership, an association, a trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

Section 1.32. “Pricing Period” shall mean the ten (10) consecutive Trading Days
after the Advance Notice Date.

Section 1.33. “Principal Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the American Stock Exchange,
the OTC Bulletin Board, or the New York Stock Exchange, whichever is at the time
the principal trading exchange or market for the Common Stock.

Section 1.34. “Purchase Price” shall mean ninety percent (90%) of the Market
Price during the Pricing Period.

Section 1.35. “Registration Limitation” shall have the meaning set forth in
Section 2.2.

Section 1.36. “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.

Section 1.37. “Related Party” shall have the meaning set forth in Section 6.15.

Section 1.38. “Rule 144” shall mean Rule 144 (or any similar provision then in
force) promulgated under the Securities Act.

Section 1.39  “Safety Net Price” The Company, at its option, may select a Safety
Net Price for any specified Advance which the      Company will not sell shares
to the Investor under that Advance when the Purchase Price (Market Price less
10% discount) falls below such      Safety Net Price during the Pricing Period.

Section 1.40. “SEC” shall mean the United States Securities and Exchange
Commission.

Section 1.41. “Securities Act” shall have the meaning set forth in the recitals.

Section 1.42. “Third Party Claim” shall have the meaning set forth in Section
5.2(b).

Section 1.43. “Trading Day” shall mean any day during which the New York Stock
Exchange shall be open for business.

Section 1.44. “Valuation Event” shall have the meaning set forth in Section 2.9.

Section 1.45. “VWAP” means, as of any date, the daily dollar volume-weighted
average price for such security as reported by Bloomberg, LP through its
“Historical Price Table Screen (HP)” with Market: Weighted Ave function selected
(or comparable financial news service (U.S market only), or, if no dollar
volume-weighted average price is reported for such security by Bloomberg, LP (or
comparable financial news service (U.S market only), the average of the highest
Closing Bid Price and the lowest closing ask price of any of the market makers
for such security as reported on OTC Markets.

Section 1.46. “Registrable Securities” shall mean the Advance Shares to be
issued hereunder (i) in respect of which a Registration Statement has not been
declared effective by the SEC, (ii) which have not been sold under circumstances
meeting all of the applicable conditions of Rule 144 or (iii) which have not
been otherwise transferred to a holder who may trade such Advance Shares without
restriction under the Securities Act, and the Company has delivered a new
certificate or other evidence of ownership for such securities not bearing a
restrictive legend.

Section 1.47. “Registration Rights Agreement” shall mean the Registration Rights
Agreement dated the date hereof, regarding the filing of the Registration
Statement for the resale of the Registrable Securities, entered into between the
Company and the Investor.

Section 1.48. “Registration Statement” shall mean a registration statement on
Form S-1 or Form S-3 (if use of such form is then available to the Company
pursuant to the rules of the SEC and, if not, on such other form promulgated by
the SEC for which the Company then qualifies and which counsel for the Company
shall deem appropriate, and which form shall be available for the resale of the
Registrable Securities to be registered thereunder in accordance with the
provisions of this Agreement and the Registration Rights Agreement, and in
accordance with the intended method of distribution of such securities), for the
registration of the resale by the Investor of the Registrable Securities under
the Securities Act.

Section 1.49. “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.

Section 1.50. “SEC” shall mean the United States Securities and Exchange
Commission.

Section 1.51. “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.

 Section 1.52 “Trading Cushion” Unless the parties agree in writing otherwise,
there shall be a minimum of three (3) Trading Days between the expiration of any
Pricing Period and the beginning of the next succeeding Pricing Period.

Section 1.53. “Trading Day” shall mean any day during which the New York Stock
Exchange shall be open for business.

ARTICLE II.Advances

Section 2.1. Advances”

Subject to the terms and conditions of this Agreement (including, without
limitation, the provisions of Article VII hereof), the Company, at its sole and
exclusive option, may issue and sell to the Investor, and the Investor shall
purchase from the Company, Advance Shares, by the delivery, in the Company’s
sole discretion, of Advance Notices when the Market Price, as defined in Section
1.27, is $.50 or higher. The aggregate maximum amount of all Advances that the
Investor shall be obligated to make under this Agreement shall not exceed the
Commitment Amount.  Once an Advance Notice is received by the Investor, it shall
not be terminated, withdrawn or otherwise revoked by the Company except as set
forth in this Agreement.

Section 2.2. Mechanics.   

(a)   Advance Notice. At any time during the Commitment Period, the Company may
require the Investor to purchase Advance Shares by delivering an Advance Notice
to the Investor, subject to the conditions set forth in Article VII; provided,
however, that (i) the amount for each Advance as designated by the Company in
the applicable Advance Notice shall not be more than the Maximum Advance Amount,
(ii) the aggregate amount of the Advances pursuant to this Agreement shall not
exceed the Commitment Amount, (iii) in no event shall the number of Advance
Shares issuable to the Investor pursuant to an Advance cause the aggregate
number of shares of Common Stock beneficially owned by the Investor and its
affiliates to meet or exceed five (5%) percent of the then outstanding Common
Stock (the “Ownership Limitation”) (as of the date of this Agreement, Investor
and its affiliates held zero (0%) percent of the outstanding Common Stock), (iv)
under no circumstances shall the aggregate offering price or number of Advance
Shares, as the case may be, exceed the aggregate offering price or number of
shares of Common Stock available for issuance under a Registration Statement
(the “Registration Limitation”), (v) the Common Stock must be DWAC eligible and
sent to the Investor in electronic form, instead of certificate form, and (vi)
the Commitment Shares shall have been received and cleared by the Investor’s
brokerage account so they are of a status where they can currently be sold by
the Investor. In the event that the Investor sends written acceptance of
accepting a physical certificate, all fees and expenses for this certificate
will be paid by the Company.

(b)    Date of Delivery of Advance Notice. An Advance Notice shall be deemed
delivered on (i) the Trading Day it is received by email (to the address set
forth in Section 11.1 herein) by the Investor if such notice is received prior
to 5:00 pm Eastern Time, or (ii) the immediately succeeding Trading Day if it is
received by email after 5:00 pm Eastern Time on a Trading Day or at any time on
a day which is not a Trading Day. No Advance Notice may be deemed delivered on a
day that is not a Trading Day. The Company acknowledges and agrees that the
Investor shall be entitled to treat any email it receives from officers whose
email addresses are identified by the Company purporting to be an Advance Notice
as a duly executed and authorized Advance Notice from the Company.

Section 2.3. Closings.

 (a)  On the Advance Date, the Company shall deliver to the Investor’s brokerage
account in electronic form, such number of Advance Shares of the DWAC eligible
Common Stock registered in the name of the Investor in accordance with the
Advance Notice and pursuant to this Agreement.  Once such Advance Shares have
been accepted by the Investor, the Investor shall immediately deliver to the
Company the amount of the Advance by wire transfer of immediately available
funds as determined by the Purchase Price, less 10% holdback for Extra Investor
Costs, as defined in Section 1.17. On or prior to the Advance Date, each of the
Company and the Investor shall deliver to the other all documents, instruments
and writings required to be delivered by either of them pursuant to Section
2.3(b) below in order to implement and effect the transactions contemplated
herein. To the extent the Company has not paid the fees, expenses, and
disbursements of the Investor in accordance with Section 12.4, the amount of
such fees, expenses, and disbursements may be deducted by the Investor (and
shall be paid to the relevant party) directly out of the proceeds of the Advance
with no reduction in the number of Advance Shares to be delivered on such
Advance Date.

(b)    Obligations Upon Closing. The Investor agrees to advance the amount
corresponding to the Advance Notice to the Company upon completion of each of
the following conditions:

(i) The Company shall have delivered via electronic delivery to the Investor the
Advance Shares applicable to the Advance in accordance with Section 2.3(a).



(ii) A Registration Statement filed pursuant to the Registration Rights
Agreement shall be effective and available for the resale of all applicable
Advance Shares to be issued in connection with the Advance and any certificates
evidencing such shares shall be free of restrictive legends.

(iii) the Company shall have obtained all material permits and qualifications
required by any applicable state for the offer and sale of the Registrable
Securities, or shall have the availability of exemptions therefrom. The sale and
issuance of the Registrable Securities shall be legally permitted by all laws
and regulations to which the Company is subject;

(iv) the Company shall have filed with the SEC in a timely manner all reports,
notices and other documents required of a “reporting company” under the Exchange
Act and applicable SEC regulations;

(v) The Company shall have paid any unpaid fees and the Commitment Shares as set
forth in Section 12.4 below or withheld such amounts as provided in
Section 2.3(a);

(vi) the Company’s transfer agent shall be DWAC eligible.

(vii) The conditions in Section 7.2 below are satisfied and provided the Company
is in compliance with its obligations in this Section 2.3, the Investor shall
wire to the Company the amount of funds pursuant to the Advance Notice and this
Agreement.

(c)

Obligations of Investor - 10% Holdback

          (i) Investor will deduct 10% from each Advance for Extra Investor
Costs as defined in Section 1.17.

(ii) Investor will provide an accounting of the costs during the month that was
incurred at cost by the Investor for  Extra Investor Costs as defined in Section
1.17

(iii) Investor will maintain accounting ledger with a running balance of the 10%
holdback and Extra Investor Costs incurred.

(iv) Investor will not retain more than 10% holdback of the last Advance.

(v) Investor will pay to the Company the residual or unused portion of the 10%
holdback from the prior Advance in conjunction with the payment of the next
Advance, less 10% Holdback. If the Extra Investor Costs exceed the payment made
by the Investor to the Company, the Company shall wire to the Investor the
necessary amount to make the Investor whole upon 3 days of receiving such notice
from Investor.




Section 2.4. Lock Up Period. On the date hereof, the Company shall obtain from
each officer and director a lock-up agreement, as defined below, in the form
annexed hereto as Schedule 2.4. The Company shall cause its officers and
directors to refrain from selling Common Stock during each Pricing Period.

Section 2.5. Hardship. In the event the Investor sells shares of the Advance
Shares after receipt of an Advance Notice and the Company fails to perform its
obligations as mandated in Section 2.3, the Company agrees that in addition to
and in no way limiting the rights and obligations set forth in Article V hereto
and in addition to any other remedy to which the Investor is entitled at law or
in equity, including, without limitation, specific performance, it will hold the
Investor harmless against any loss, claim, damage, or expense (including
reasonable legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and acknowledges that irreparable
damage would occur in the event of any such default.  It is accordingly agreed
that the Investor shall be entitled to an injunction or injunctions to prevent
such breaches of this Agreement and to specifically enforce, without the posting
of a bond or other security, the terms and provisions of this Agreement.  

Section 2.6. Removal of Restricted Legends. If the Company is fully reporting
six months after the issuance of any restricted stock to Investor, and rejects
the Investors request to direct the Company’s transfer agent to remove the
restricted legend from the Investor’s stock certificate three days after the
Investor’s request to remove such restricted legend, then the Company shall pay
the Investor USD1,000.00 for each day the company fails to remove such
restricted legend.  Company covenants that there shall be no justifiable reason
not to remove the restricted legend from the stock certificates and in the event
that Company attempts to offer such justification, the Company shall pay the
Investor USD$2,000.00 for each day the company fails to remove such restricted
legend.

Section 2.7      Intentionally Omitted.

Section 2.8     Reimbursement.    If (I) the Investor becomes involved in any
capacity in any action, proceeding or investigation brought by any shareholder
of the Company, in connection with or as a result of the consummation of the
transactions contemplated by the Reserve Equity Financing, or if the Investor is
impleaded in any such action, proceeding or investigation by any person (other
than as a result of a breach of the Investor’s representations and warranties
set forth in this Agreement); or (II) the Investor becomes involved in any
capacity in any action, proceeding or investigation brought by the SEC against
or involving the Company or in connection with or as a result of the
consummation of the transactions contemplated by the Reserve Equity Financing
(other than as a result of a breach of the Investor’s representations and
warranties set forth in this Agreement), or if this Investor is impleaded in any
such action, proceeding or investigation by any person, then in any such case,
the Company will reimburse the Investor for its reasonable legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith, as such expenses are incurred. In addition, other than
with respect to any matter in which the Investor is a named party, the Company
will pay to the Investor the charges, as reasonably determined by the Investor,
for the time of any officers or employees of the Investor devoted to appearing
and preparing to appear as witnesses, assisting in preparation for hearings,
trials or pretrial matters, or otherwise with respect to inquiries, hearing,
trials, and other proceedings relating to the subject matter of this Agreement.
The reimbursement obligations of the Company under this section shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any affiliates of the Investor that are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees, attorneys, accountants, auditors and controlling
persons (if any), as the case may be, of Investor and any such affiliate, and
shall be binding upon and inure to the benefit of any successors of the Company,
the Investor and any such affiliate and any such person.  Any and all costs that
Investor pays for relating to clearing and processing stock certificates shall
be deducted from any payment the Company receives from Investor.

Section 2.9 Overall Limit on Issuable Common Stock. Notwithstanding anything
contained herein to the contrary, if during the Commitment Period the Company
becomes listed on an exchange that limits the number of shares of Common Stock
that may be issued without shareholder approval, then the total number of
Advance Shares issuable by the Company and purchasable by the Investor pursuant
to this Agreement shall not exceed that number of shares of Common Stock that
may be issuable without shareholder approval (the “Maximum Common Stock
Issuance”).  If such issuance of Advance Shares could cause a delisting on the
Principal Market, then the Maximum Common Stock Issuance shall first be approved
by the Company's shareholders in accordance with applicable law and the By-laws
and Amended and Restated Articles of Incorporation of the Company. The parties
understand and agree that the Company's failure to seek or obtain such
shareholder approval shall in no way adversely affect the validity and due
authorization of the issuance and sale of Advance Shares in accordance with the
terms and conditions hereof to the Investor or the Investor's obligation in
accordance with the terms and conditions hereof to purchase a number of Advance
Shares in the aggregate up to the Maximum Common Stock Issuance limitation, and
that such approval pertains only to the applicability of the Maximum Common
Stock Issuance limitation provided in this Section 2.8.

 

Section 2.10.    Valuation Event.  The Company agrees that it shall not take any
action that would result in a Valuation Event occurring during a Pricing Period.
Valuation Event shall mean an event in which the Company at any time during a
Pricing Period takes any of the following actions: (i) subdivides or combines
its Common Stock, (ii) pays a dividend in Ordinary Shares or makes any other
purchase of its Ordinary Shares, (iii) issues any options or other rights to
subscribe for or purchase Common Stock and the price per share for which the
Common Stock may at any time thereafter be issuable pursuant to such options or
other rights shall be less than the Purchase Price for each of the two (2)
immediately prior Pricing Periods, (iv) issues any securities convertible into
or exchangeable for Common Stock and the consideration per share for which
shares of Common Stock may at any time thereafter be issuable pursuant to the
terms of such convertible or exchangeable securities shall be less than the
Subscription Price for each of the two (2) immediately prior Pricing Periods, or
(v) issues shares of Common Stock otherwise than as provided in the foregoing
subsections (i) thorough (iv), at a price per share less, or for other
consideration lower, than the Purchase Price for each of the two (2) immediately
prior Pricing Periods, or without consideration.




ARTICLE III.Representations of Investor

Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:

Section 3.1. Organization and Authorization. The Investor is duly incorporated
or organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite power and authority to purchase and hold the
securities issuable hereunder. The decision to invest and the execution and
delivery of this Agreement by such Investor, the performance by such Investor of
its obligations hereunder and the consummation by such Investor of the
transactions contemplated hereby have been duly authorized and requires no other
proceedings on the part of the Investor. The undersigned has the right, power
and authority to execute and deliver this Agreement and all other instruments
(including, without limitations, the Registration Rights Agreement), on behalf
of the Investor. This Agreement has been duly executed and delivered by the
Investor and, assuming the execution and delivery hereof and acceptance thereof
by the Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms.

Section 3.2. Evaluation of Risks. The Investor has such knowledge and experience
in financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. It
recognizes that its investment in the Company involves a high degree of risk.

Section 3.3. No Legal Advice From the Company. The Investor acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with his or its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.  

Section 3.4. Information. The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor is in a position
regarding the Company, which, based upon employment, family relationship or
economic bargaining power, enabled and enables such Investor to obtain
information from the Company in order to evaluate the merits and risks of this
investment.

Section 3.5. Receipt of Documents. The Investor and its counsel have received
and read in their entirety: (i) this Agreement and the Exhibits annexed hereto;
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; and
(iii) answers to all questions the Investor submitted to the Company regarding
an investment in the Company; and the Investor has relied on the information
contained therein and has not been furnished any other documents, literature,
memorandum or prospectus.

Section 3.6. Not an Affiliate. The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).

Section 3.7. Trading Activities. The Investor’s trading activities with respect
to the Common Stock shall be in compliance with all applicable securities laws,
rules and regulations and the rules and regulations of the Principal Market on
which the Common Stock is listed or traded.  Investor makes no representations
or covenants that it will not engage in trading in the securities of the
Company, other than the Investor will not engage in any short sales of the
Common Stock at any time during the Agreement. The Company acknowledges, without
exception, that the Investor has the right to sell Common Stock at any and all
times during the Commitment Period. Nothing contained in this Agreement shall be
deemed a representation or warrant by the Investor to hold any Stock for any
period of time. The Company acknowledges and agrees that transactions in its
securities by the Investor may impact the market price of the Stock, including
during periods when the prices at which the Company may be required to issue
Investor’s Stock are determined.

ARTICLE IV.

Representations and Warranties of the Company




Except as stated below, on the disclosure schedules attached hereto the Company
hereby represents and warrants to, and covenants with, the Investor that the
following are true and correct as of the date hereof:

Section 4.1. Organization and Qualification. The Company is duly incorporated or
organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite corporate power to own its properties and to
carry on its business as now being conducted. Each of the Company and its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect on the Company and its subsidiaries taken as a whole.

Section 4.2. Authorization, Enforcement, Compliance with Other Instruments.
(i) The Company has the requisite corporate power and authority to enter into
and perform this Agreement, the Registration Rights Agreement and any related
agreements, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement, the Registration Rights Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement, the
Registration Rights Agreement and any related agreements have been duly executed
and delivered by the Company, (iv) this Agreement, the Registration Rights
Agreement and assuming the execution and delivery thereof and acceptance by the
Investor and any related agreements constitute the valid and binding obligations
of the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.

Section 4.3. Capitalization. The authorized capital stock of the Company
consists of five billion shares of Common Stock, of which 363,553,415  shares of
Common Stock as of April 16, 2013, are issued and outstanding, and 50,000,000
shares of authorized Preferred Stock, of which no shares are issued and
outstanding  All of such outstanding shares have been validly issued and are
fully paid and nonassessable. No shares of Common Stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company. Except as disclosed on Schedule 4.3, as of
the date hereof, (i) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company, except as detailed in our February 28, 2013 quarterly filing with the
SEC,  or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, (ii) there are no outstanding debt securities (iii) there are no
outstanding registration statements; and (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to the Registration Rights Agreement), except pursuant to the terms of
an agreement between the Company and the Investor. There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by this Agreement or any related agreement or the consummation of the
transactions described herein or therein. The Company has furnished to the
Investor true and correct copies of the Company’s Certificate of Incorporation,
as amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.

Section 4.4. No Conflict. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Certificate of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or By-laws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market on which the Common Stock is quoted) applicable to the Company
or any of its subsidiaries or by which any material property or asset of the
Company or any of its subsidiaries is bound or affected and which would cause a
Material Adverse Effect. Neither the Company nor its subsidiaries is in
violation of any term of or in default under its Articles of Incorporation or
By-laws or their organizational charter or by-laws, respectively, or any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its subsidiaries. The business of the Company and its subsidiaries is
not being conducted in violation of any material law, ordinance, and regulation
of any governmental entity. Except as specifically contemplated by this
Agreement and as required under the Securities Act and any applicable state
securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement or the Registration Rights
Agreement in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof. The Company and its subsidiaries are unaware of any
fact or circumstance which might give rise to any of the foregoing.

Section 4.5. SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Securities Exchange Act for the two years preceding
the date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (all of the foregoing filed prior to the date
hereof or amended after the date hereof and all exhibits include therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”) on
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Document prior to the expiration of any such extension. The
Company has delivered to the Investor or its representatives, or made available
through the SEC’s website at http://www.sec.gov., true and complete copies of
the SEC Documents. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Such financial statements have been prepared in accordance with
generally accepted accounting principles. No other information provided by or on
behalf of the Company to the Buyers which is not included in the SEC Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made and not misleading.

Section 4.6. No Misstatement or Omission.  Each part of the Registration
Statement, when such part became or becomes effective, and the Prospectus, on
the date of filing thereof with the SEC and at each Advance Notice Date and
Closing Date, conformed or will conform in all material respects with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder; each part of the Registration Statement, when such part became or
becomes effective, did not or will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; and the Prospectus, on the date
of filing thereof with the SEC and at each Advance Notice Date and Share
Issuance Date, did not or will not include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; except
that the foregoing shall not apply to statements or omissions in any such
document made in reliance on information furnished in writing to the Company by
the Investor expressly stating that such information is intended for use in the
Registration Statement, the Prospectus, or any amendment or supplement thereto.

Section 4.7. No Default. The Company is not in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust or other material instrument
or agreement to which it is a party or by which it is or its property is bound
and neither the execution, nor the delivery by the Company, nor the performance
by the Company of its obligations under this Agreement or any of the exhibits or
attachments hereto will conflict with or result in the breach or violation of
any of the terms or provisions of, or constitute a default or result in the
creation or imposition of any lien or charge on any assets or properties of the
Company under its Certificate of Incorporation, By-Laws, any material indenture,
mortgage, deed of trust or other material agreement applicable to the Company or
instrument to which the Company is a party or by which it is bound, or any
statute, or any decree, judgment, order, rules or regulation of any court or
governmental agency or body having jurisdiction over the Company or its
properties, in each case which default, lien or charge is likely to cause a
Material Adverse Effect on the Company’s business or financial condition.

Section 4.8. Absence of Events of Default. No Event of Default, as defined in
the respective agreement to which the Company is a party, and no event which,
with the giving of notice or the passage of time or both, would become an Event
of Default (as so defined), has occurred and is continuing, which would have a
Material Adverse Effect on the Company’s business, properties, prospects,
financial condition or results of operations. The Company shall notify the
Investor immediately upon any Event of Default, or anything that is likely to
detrimentally affect the ability of the Company to perform its obligations under
this Agreement, occurring, or becoming, to the Company’s knowledge, likely to
occur, and include the specifics of such Event of Default or other event in its
notice. At the Investor’s request, the Company shall provide the Investor with a
certificate signed by two (2) of its directors or its Chief Executive Officer,
which shall state whether an Event of Default has occurred or is continuing.

Section 4.9. Intellectual Property Rights. The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.

Section 4.10. Employee Relations. Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened. None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.

Section 4.11. Environmental Laws. The Company and its subsidiaries are (i) in
compliance with any and all applicable material foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in compliance with all terms
and conditions of any such permit, license or approval.

Section 4.12. Title. The Company has good and marketable title to its properties
and material assets owned by it, free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest other than such as are not
material to the business of the Company. Any real property and facilities held
under lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries.

 Section 4.13. Insurance. Upon the Company generating revenue, the Company and
each of its subsidiaries will become insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company and its subsidiaries are engaged. Neither the Company nor any such
subsidiary has    been refused any insurance coverage sought or applied for and
neither the Company nor any such subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.

Section 4.14. Regulatory Permits. The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

Section 4.15. Internal Accounting Controls. The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and the rules and
regulations as promulgated by the SEC to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

Section 4.16. No Material Adverse Breaches, etc. Neither the Company nor any of
its subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries. Except as set forth in the SEC Documents, neither the Company nor
any of its subsidiaries is in breach of any contract or agreement which breach,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect on the business, properties, operations, financial condition,
results of operations or prospects of the Company or its subsidiaries.

Section 4.17. Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company, the Common Stock or any of the Company’s subsidiaries, wherein an
unfavorable decision, ruling or finding would (i) have a Material Adverse Effect
on the transactions contemplated hereby (ii) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (iii) have a Material Adverse Effect on the business, operations, properties,
financial condition or results of operation of the Company and its subsidiaries
taken as a whole.

Section 4.18. Reserved.

Section 4.19. Tax Status. The Company and each of its subsidiaries has made or
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company and each of its subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

Section 4.20. Certain Transactions. None of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

Section 4.21. Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.

Section 4.22. Use of Proceeds. The Company shall use the net proceeds from this
offering for working capital and other general corporate purposes including
paying relevant fees and commissions incurred from this transaction.  The
Company will not provide any funding to or purchase an interest in any person
listed by the United States Department of the Treasury’s Office of Foreign
Assets Control as a Specially Designated National and Blocked Person.

Section 4.23. Maintenance of Listing or Quotation on Principal Market. For so
long as any securities issuable hereunder held by the Investor remain
outstanding, the Company acknowledges, represents, warrants and agrees that it
will /maintain the listing or quotation, as applicable, of its Common Stock on
the Principal Market.

Section 4.24. Opinion of Counsel. Investor shall receive an opinion letter from
counsel to the Company on the date hereof in the form attached hereto as Exhibit
C.

Section 4.25. Opinion of Counsel. The Company will obtain for the Investor, at
the Company’s expense, any and all opinions of counsel which may be reasonably
required in order to sell the securities issuable hereunder without restriction.

Section 4.26. Dilutive Effect. The Company understands and acknowledges that the
number of Advance Shares issuable upon purchases pursuant to this Agreement will
increase in certain circumstances including, but not necessarily limited to, the
circumstance wherein the trading price of the Common Stock declines during the
Pricing Period. The Company's executive officers and directors have studied and
fully understand the nature of the transactions contemplated by this Agreement
and recognize that they have a potential dilutive effect on the shareholders of
the Company. The Board of Directors of the Company has concluded, in its good
faith business judgment, and with full understanding of the implications, that
such issuance is in the best interests of the Company. The Company specifically
acknowledges that, subject to such limitations as are expressly set forth in the
Agreement, its obligation to issue Advance Shares upon purchases pursuant to
this Agreement is absolute and unconditional regardless of the dilutive effect
that such issuance may have on the ownership interests of other shareholders of
the Company.

Section 4.27. Acknowledgment Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length investor with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor, partner or fiduciary of the
Company or any of its affiliates or subsidiaries (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereunder and
any advice given by the Investor or any of its representatives or agents in
connection with this Agreement and the transactions contemplated hereunder is
merely incidental to the Investor’s purchase of the Common Stock hereunder. The
Company is aware and acknowledges that it may not be able to request Advances
under this Agreement if it cannot obtain an effective Registration Statement or
if any issuances of Common Stock pursuant to any Advances would violate any
rules of the Principal Market. The Company further is aware and acknowledges
that any fees paid pursuant to Section 12.4 hereunder or Commitment Shares
issued pursuant to Section 12.4(b) hereunder shall be earned on the date hereof
and not refundable or returnable under any circumstances.




Section 4.28. No Advice From the Investor. The Company acknowledges that it has
reviewed this Agreement and the transactions contemplated by this Agreement with
his or its own legal counsel and investment and tax advisors. The Company is
relying solely on such counsel and advisors and not on any statements or
representations of the Investor or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.  The Company is not relying on any representation except for the
representations of the Investor contained in this Agreement.  

 

 Section 4.29.  No Similar Transactions. The Company has not entered into any
transaction similar in nature to the one described in this Agreement.

Section 4.30.  Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the date hereof. The Company and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the SEC’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

  Section 4.31 Other Transactions.  During the Term of the Reserve Equity
Financing, the Company will be prohibited from effecting or entering into (i) an
agreement to effect any financing involving the sale of debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Ordinary Shares at a price
that is based upon and/or varies with the trading prices of Company’s Ordinary
Shares at any time after the initial issuance of such securities or is subject
to reset upon the occurrence of specified or contingent events and (ii) any
agreement, including but not limited to an Equity Line of Credit, whereby the
Issuer may sell securities at a future determined price. The Company confirms
that it has not entered into any an agreement with any other fund or entity to
effect any financing involving the sale of debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Ordinary Shares at a price that is based upon
and/or varies with the trading prices of Company’s Ordinary Shares at any time
after the initial issuance of such securities or is subject to reset upon the
occurrence of specified or contingent events and (ii) any agreement, including
but not limited to an Equity Line of Credit, whereby the Issuer may sell
securities at a future determined price.  If the Company has entered into any
such agreement listed in this Section 4.32 it shall disclose such agreement and
terminate it prior to signing this Agreement.

Section 4.32 The Shares.  The Shares have been duly authorized and, when issued,
delivered and paid for pursuant to this Agreement, will be validly issued and
fully paid and non-assessable, free and clear of all encumbrances and will be
issued in compliance with all applicable United States federal and state
securities laws; the capital stock of the Company, including the Common Stock,
conforms in all material respects to the description thereof contained in the
Registration Statement and the Common Stock, including the Shares, will conform
to the description thereof contained in the Prospectus as amended or
supplemented.  Neither the stockholders of the Company, nor any other Person
have any preemptive rights or rights of first refusal with respect to the Shares
or other rights to purchase or receive any of the Shares or any other securities
or assets of the Company, and no Person has the right, contractual or otherwise,
to cause the Company to issue to it, or register pursuant to the Securities Act,
any shares of capital stock or other securities or assets of the Company upon
the issuance or sale of the Shares.  The Company is not obligated to offer the
Shares on a right of first refusal basis or otherwise to any third parties
including, but not limited to, current or former shareholders of the Company,
underwriters, brokers, agents or other third parties.

Section 4.33 Deleted.

Section 4.34 Blue Sky. The Company shall, at its sole cost and expense, on or
before each of the Closing Dates, take such action as the Company shall
reasonably determine is necessary to qualify the Securities for, or obtain
exemption for the Securities for, sale to the Investor at each of the Closings
pursuant to this Agreement under applicable securities or "Blue Sky" laws of
such states of the United States, as reasonably specified by the Investor, and
shall provide evidence of any such action so taken to the Investor on or prior
to the Closing Date.

Section 4.35 Reservation of Shares. The Company shall reserve fifty million
(50,000,000) shares of Stock for the issuance of the Securities to the Investor
as required hereunder. In the event that the Company determines that it does not
have a sufficient number of authorized shares of Common Stock to reserve and
keep available for issuance as described in this Section 5(F), the Company shall
use all commercially reasonable efforts to increase the number of authorized
shares of Common Stock by seeking shareholder approval for the authorization of
such additional shares.

Section 4.36 Payment Set Aside. To the extent that the Company makes a payment
or payments to the Investor hereunder or under the Registration Rights Agreement
or the Investor enforces or exercises its rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be invalid or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other person under any law (including, without limitation, any bankruptcy
law, state or federal law, common law or equitable cause of action), then to the
extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

Section 4.37 Share Capital.  There are no securities or instruments containing
anti-dilution of similar provision that will be triggered by the issuance of
shares of Common Stock pursuant to this Agreement. The Company does not have any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement and there is no dispute as to the class of any shares of the
Company.

Section 4.38 Acknowledgement of Terms.  The Company acknowledges that: (i) it is
voluntarily entering into this Agreement of its own freewill, (ii) it is not
entering this Agreement under economic duress, (iii) the terms of this Agreement
are reasonable and fair to the Company, and (iv) the Company has had independent
legal counsel of its own choosing review this Agreement, advise the Company with
respect to this Agreement, and represent the Company in connection with this
Agreement.

 

ARTICLE V.

Indemnification




The Investor and the Company represent to the other the following with respect
to itself:




Section 5.1. Indemnification.

(a)  In consideration of the Investor’s execution and delivery of this
Agreement, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or the
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or the Registration Rights
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Investor Indemnitee not arising out of any action or inaction of an
Investor Indemnitee, and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Investor
Indemnitees. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.

 (b)  Contribution.  In the event that the indemnity provided in Section 5.1 is
unavailable to or insufficient to hold harmless an indemnified party for any
reason, the Company severally agrees to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending the same) (collectively
“Losses”) to which the Company may be subject in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand from transactions contemplated by this Agreement. If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the Company and the Investor severally shall contribute in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and of the Investor on the other in
connection with the statements or omissions which resulted in such Losses as
well as any other relevant equitable considerations.  Benefits received by the
Company shall be deemed to be equal to the total proceeds from the offering (net
of underwriting discounts and commissions but before deducting expenses)
received by it, and benefits received by the Investor shall be deemed to be
equal to the total discounts received by the Investor.  Relative fault shall be
determined by reference to, among other things, whether any untrue or any
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information provided by the Company on the
one hand or the Investor on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission.  The Company and the Investor agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above.  The aggregate amount of losses,
liabilities, claims, damages and expenses incurred by an indemnified party and
referred to above in this section shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission.  Notwithstanding the provisions of this section
the Investor shall not be required to contribute any amount in excess of the
amount by which the Purchase Price for Shares actually purchased pursuant to
this Agreement exceeds the amount of any damages which the Investor has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  For purposes of this Article V, each
person who controls the Investor within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act and each director, officer,
employee and agent of the Investor shall have the same rights to contribution as
the Investor, and each person who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, each officer
of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
section.

(c)  The remedies provided for in this Article V are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any indemnified
person at law or in equity.  The obligations of the parties to indemnify or make
contribution under this Article V shall survive termination.

Section 5.2  Notification of Claims for Indemnification. Each party entitled to
indemnification under this Article V (an “Indemnified Party”) shall, promptly
after the receipt of notice of the commencement of any claim against such
Indemnified Party in respect of which indemnity may be sought from the party
obligated to indemnify such Indemnified Party under this Article V (the
“Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement thereof. Any such notice shall describe the claim in reasonable
detail. The failure of any Indemnified Party to so notify the Indemnifying Party
of any such action shall not relieve the Indemnifying Party from any liability
which it may have to such Indemnified Party (a) other than pursuant to this
Article V or (b) under this Article V unless, and only to the extent that, such
failure results in the Indemnifying Party’s forfeiture of substantive rights or
defenses or the Indemnifying Party is prejudiced by such delay. The procedures
listed below shall govern the procedures for the handling of indemnification
claims.

(a)   Any claim for indemnification for Indemnified Liabilities that do not
result from a Third Party Claim as defined in the following paragraph, shall be
asserted by written notice given by the Indemnified Party to the Indemnifying
Party. Such Indemnifying Party shall have a period of thirty (30) days after the
receipt of such notice within which to respond thereto. If such Indemnifying
Party does not respond within such thirty (30) day period, such Indemnifying
Party shall be deemed to have refused to accept responsibility to make payment
as set forth in Section 5.1. If such Indemnifying Party does not respond within
such thirty (30) day period or rejects such claim in whole or in part, the
Indemnified Party shall be free to pursue such remedies as specified in this
Agreement.

(b)   If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a person or entity not a party to this Agreement of any threatened
legal action or claim (collectively a “Third Party Claim”), with respect to
which an Indemnifying Party may be obligated to provide indemnification, the
Indemnified Party shall give such Indemnifying Party written notice thereof
within twenty (20) days after becoming aware of such Third Party Claim.

(c)   An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise) at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party (or sooner if the nature of such
Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnified Party whether the Indemnifying Party will assume responsibility for
defending such Third Party Claim, which election shall specify any reservations
or exceptions. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement. In case
any such Third Party Claim shall be brought against any Indemnified Party, and
it shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the defense thereof at its own
expense, with counsel satisfactory to such Indemnified Party in its reasonable
judgment; provided, however, that any Indemnified Party may, at its own expense,
retain separate counsel to participate in such defense at its own expense.
Notwithstanding the foregoing, in any Third Party Claim in which both the
Indemnifying Party, on the one hand, and an Indemnified Party, on the other
hand, are, or are reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel and to control its own defense
of such claim if, in the reasonable opinion of counsel to such Indemnified
Party, either (x) one or more significant defenses are available to the
Indemnified Party that are not available to the Indemnifying Party or (y) a
conflict or potential conflict exists between the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, that would make such
separate representation advisable; provided, however, that in such circumstances
the Indemnifying Party (i) shall not be liable for the fees and expenses of more
than one counsel to all Indemnified Parties and (ii) shall reimburse the
Indemnified Parties for such reasonable fees and expenses of such counsel
incurred in any such Third Party Claim, as such expenses are incurred, provided
that the Indemnified Parties agree to repay such amounts if it is ultimately
determined that the Indemnifying Party was not obligated to provide
indemnification under this Article IX. The Indemnifying Party agrees that it
shall not, without the prior written consent of the Indemnified Party, settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim relating to the matters contemplated hereby (if any Indemnified Party is a
party thereto or has been actually threatened to be made a party thereto) unless
such settlement, compromise or consent includes an unconditional release of such
Indemnified Party from all liability arising or that may arise out of such
claim. The Indemnifying Party shall not be liable for any settlement of any
claim effected against an Indemnified Party without the Indemnifying Party’s
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. The rights accorded to an Indemnified Party hereunder shall be in
addition to any rights that any Indemnified Party may have at common law, by
separate agreement or otherwise; provided, however, that notwithstanding the
foregoing or anything to the contrary contained in this Agreement, nothing in
this Article V shall restrict or limit any rights that any Indemnified Party may
have to seek equitable relief.

ARTICLE VI.Covenants of the Company

Section 6.1. Registration Rights. The Company shall cause the Registration
Rights Agreement to remain in full force and effect and the Company shall comply
in all material respects with the terms thereof. During the Commitment Period,
the Company shall notify the Investor promptly if (i) the Registration Statement
shall cease to be effective under the Securities Act, (ii) the Common Stock
shall cease to be authorized for listing on the Principal Market, (iii) the
Common Stock ceases to be registered under Section 12(g) of the Exchange Act or
(iv) the Company fails to file in a timely manner all reports and other
documents required of it as a reporting company under the Exchange Act.

Section 6.2. Quotation of Common Stock. The Company shall maintain the Common
Stock’s authorization for quotation on the Principal Market and use its best
efforts to file within any mandatory timeframe all reports required to be filed
by the Company.

Section 6.3. Exchange Act Registration. The Company will cause its Common Stock
to continue to be registered under Section 12(g) of the Exchange Act, will file
in a timely manner all reports and other documents required of it as a reporting
company under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said Exchange Act.

Section 6.4. Transfer Agent Instructions. On the Advance Notice Date, the
Company shall deliver instructions to its transfer agent to issue shares of
Common Stock to the Investor free of restrictive legends on the Advance Notice
Date .

Section 6.5. Corporate Existence. The Company will take all steps necessary to
preserve and continue the corporate existence of the Company.

Section 6.6. Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance. The Company will immediately notify the Investor upon
its becoming aware of the occurrence of any of the following events in respect
of a registration statement or related prospectus relating to an offering of
Registrable Securities: (i) receipt of any request for additional information by
the SEC or any other Federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the registration statement or related prospectus; (ii) the issuance by the SEC
or any other Federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; (iv) the happening of any event
that makes any statement made in the Registration Statement or related
prospectus of any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related prospectus or documents so that,
in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the related prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and (v) the Company’s
reasonable determination that a post-effective amendment to the Registration
Statement would be appropriate; and the Company will promptly make available to
the Investor any such supplement or amendment to the related prospectus. The
Company shall not deliver to the Investor any Advance Notice during the
continuation of any of the foregoing events.

Section 6.7. Prohibited Transactions. During the term of this Agreement, the
Company shall not enter into any Prohibited Transaction without the prior
written consent of the Investor, which consent may be withheld at the sole
discretion of the Investor. For the purposes of this Agreement, the term
“Prohibited Transaction” shall refer to the issuance by the Company of any
“future priced securities,” which shall mean the issuance of shares of Common
Stock or securities of any type whatsoever that are, or may become, convertible
or exchangeable into shares of Common Stock where the purchase, conversion or
exchange price for such Common Stock is determined using any floating discount
or other post-issuance adjustable discount to the market price of Common Stock,
including, without limitation, pursuant to any equity line financing, stand-by
equity distribution agreements, at the market transactions or convertible
securities and loans that are substantially similar to the financing provided
for under this Agreement, provided that any future issuance by the Company of
(i) a convertible security (“Convertible Security”) that (A) contains provisions
that adjust the conversion price of such Convertible Security in the event of
stock splits, dividends, distributions, reclassifications or similar events or
pursuant to anti-dilution provisions or (B) is issued in connection with the
Company obtaining debt financing for research and development purposes where the
issuance of Convertible Securities is conditioned upon the Company meeting
certain defined clinical milestones, (ii) securities in a registered direct
public offering or an unregistered private placement where the price per share
of such securities is fixed concurrently with the execution of definitive
documentation relating to the offering or placement, as applicable and
(iii) securities issued in connection with a secured debt financing, shall not
be a Prohibited Transaction.

   Section 6.8. Consolidation; Merger; Subdivision of Stock. The Company shall
not, at any time after the delivery of an Advance Notice and before the Advance
Date applicable to such Advance Notice, effect any merger or consolidation of
the Company with or into, or a transfer of all or substantially all the assets
of the Company to another entity (a “Consolidation Event”) unless the resulting
successor or acquiring entity (if not the Company) assumes by written instrument
the obligation to deliver to the Investor such shares of stock and/or securities
as the Investor is entitled to receive pursuant to this Agreement. In the event
the outstanding shares of the Company’s Common Stock shall be decreased by
reverse stock split, combination, consolidation, or other similar transaction
occurring after the date hereof into a lesser number of shares of Common Stock
(“Stock Reduction”), the Company shall issue to the Investor such additional
shares to the Commitment Share amount such that the Investor has the same number
of Commitment Shares after such Stock Reduction as Investor was issued prior to
the Stock Reduction.

 Section 6.9. Issuance of the Company’s Common Stock. The sale of Advance Shares
shall be made in accordance with the provisions and requirements of Regulation D
and any applicable state securities law.

Section 6.10. Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q, 10-K, 8-K, etc.) and other public disclosures made by the Company,
including, without limitation, all press releases, Investor relations materials,
and scripts of analysts meetings and calls, shall be reviewed and approved for
release by the Company’s attorneys and, if containing financial information, the
Company’s independent certified public accountants.  All press releases and SEC
filings referencing the Investor shall first be approved by Investor prior to
release or being filed with the SEC.

Section 6.11. Listing of Shares.  The Company will use commercially reasonable
efforts to cause the Shares to be listed on the Principal Market and to qualify
the Shares for sale under the securities laws of such jurisdictions as the
Investor designates; provided that the Company shall not be required in
connection therewith to qualify as a foreign corporation or to file a general
consent to service of process in any jurisdiction.

        Section 6.12.  Comfort Letters.  At the reasonable request of the
Investor the Company will request that its independent accountants furnish to
the Investor a letter containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements of the Company dated the date of and
provided within a reasonable period of time after (i) the date hereof, (ii) the
date the Registration Statement or the Prospectus shall be amended (other than
(1) in connection with the filing of a prospectus supplement that contains
solely the information required (2) in connection with the filing of any report
or other document under Section 13, 14 or 15(d) of the Exchange Act by the
Company or (3) by a prospectus supplement relating to the offering of other
securities (including, without limitation, other shares of Common Stock)) and
(iii) the date of filing or amending each Annual Report on Form 10-K and
Quarterly Report on Form 10-Q for a period in which an Advance was delivered
pursuant to this Agreement and which are incorporated by reference in the
Registration Statement.

Section 6.13.  No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Common Stock to be offered as set
forth in this Agreement.

Section 6.14. Deleted.




Section 6.15.  Transactions With Affiliates. The Company shall not, and shall
cause each of its Subsidiaries not to, enter into, amend, modify or supplement,
or permit any Subsidiary to enter into, amend, modify or supplement, any
agreement, transaction, commitment or arrangement with any of its or any
Subsidiary's officers, directors, persons who were officers or directors at any
time during the previous two (2) years, shareholders who beneficially own 5% or
more of the Common Stock, or Affiliates or with any individual related by blood,
marriage or adoption to any such individual or with any entity in which any such
entity or individual owns a 5% or more beneficial interest (each a "Related
Party"), except for (I) customary employment arrangements and benefit programs
on reasonable terms, (II) any agreement, transaction, commitment or arrangement
on an arms-length basis on terms no less favorable than terms which would have
been obtainable from a disinterested third party other than such Related Party,
or (III) any agreement, transaction, commitment or arrangement which is approved
by a majority of the disinterested directors of the Company. For purposes
hereof, any director who is also an officer of the Company or any Subsidiary of
the Company shall not be a disinterested director with respect to any such
agreement, transaction, commitment or arrangement. "Affiliate" for purposes
hereof means, with respect to any person or entity, another person or entity
that, directly or indirectly, (I) has a 5% or more equity interest in that
person or entity, (II) has 5% or more common ownership with that person or
entity, (III) controls that person or entity, or (IV) is under common control
with that person or entity. "Control" or "Controls" for purposes hereof means
that a person or entity has the power, directly or indirectly, to conduct or
govern the policies of another person or entity.




Section 6.16.  Filing of Form 8-K. On or before the date which is four (4)
Trading Days after the Execution Date, the Company shall file a Current Report
on Form 8-K with the SEC describing the terms of the transaction contemplated by
the Equity Line Transaction Documents in the form required by the 1934 Act, if
such filing is required.




Section 6.17.  Acknowledgement of Terms.  The Company hereby represents and
warrants to the Investor that: (i) it is voluntarily entering into this
Agreement of its own freewill, (ii) it is not entering this Agreement under
economic duress, (iii) the terms of this Agreement are reasonable and fair to
the Company, and (iv) the Company has had independent legal counsel of its own
choosing review this Agreement, advise the Company with respect to this
Agreement, and represent the Company in connection with this Agreement.




Section 6.18.  Stamp Duties.  Without limiting anything else in this Agreement,
the Company shall indemnify the Investor against any claim, action, damage, loss
liability, cost charge, expense outgoing or payment, including ay penalty, fine
or interest, which the Investor pays, suffers, incurs, or is liable for, in
connection with (including any administration costs of the Investor in
connection in the matters referred to in the preceding pat of this sentence, any
legal costs and expenses and any professional consultants’ fees for any of the
above on a full indemnity basis:




(a)  the stamping of, or any stamp duty payable on, any of the following: (i)
this Agreement; (ii) any contemplated transaction or Advance under this
Agreement;

 

(b)  any inquiry by a governmental authority or regulatory body in connection
with the assessment for stamp duty of the documents referred to in this clause
involving the Investor;

 

(c)  any future, or any change in any present or future, stamp duty law or
regulation or stamp duty or state or territory revenue office practice (with
which, if not having the force of law, compliance is in accordance with the
practice or responsible bankers and financial institutions in the jurisdiction
concerned; and/or

 

(d)  any litigation or administrative proceedings (including any objection made
to a stamp duty or state or territory revenue office) taken against  or
involving the Investor in connection with the assessment for stamp duty of the
documents or transactions referred to in this Agreement.




Section 6.19.  Conduct of Business. The Company shall, and shall cause all of
its subsidiaries to carry on  and conduct its business and the business of each
subsidiary in a proper and efficient manner in accordance with good commercial
practice, and ensure that while the Investor holds any of the Stock, that the
voting any other rights attached to the Stock are not altered in a manner which,
in the opinion of the Investor, is materially prejudicial to the Investor.




Section 6.20.  Miscellaneous Covenants. The  Company shall not, and shall cause
all of its subsidiaries not to, directly or indirectly, without the Investor’s
written approval: (a) dispose, in a single transaction, or in a series of
transactions, of all or any part of its assets unless such disposal is (i) in
the ordinary course of business; (ii) for fair market value; and (iii) approved
by the board of directors of the Company; (b) reduce its used share capital or
any uncalled liability in respect of its issued capital, except by means of a
purchase or redemption of the share capital that is permitted under law; (c)
undertake any consolidation of its share capital; (d) change the nature of its
business or the nature of the business of any subsidiary; (e) transfer the
jurisdiction of incorporation of the Company or any of its Subsidiaries; (f)
enter into any agreement with respect to any of the matters referred to in this
section.




Section 6.21.  Withholding Gross-Up. If the Company is required by law to
withhold or deduct an amount from any amount payable to the Investor: (a) the
Company shall pay the amount required to be withheld or deducted to the relevant
revenue or collection authority within the time allowed for such payment; and
(b) the Company shall pay such additional amounts as are necessary to ensure
that after making the deduction or withholding, the Investor receives the full
amount required to be paid before giving effect to such deduction.




Section 6.22.  Taxes.




(a)    Without limiting anything else in this Agreement, if the Investor is
required to pay any tax to any foreign government (Ex United States of America),
in respect of any payment it receives from the Company; (i) the Company shall
indemnify the Investor against that tax; and (ii) the Company shall pay to the
Investor the additional amount which the Investor reasonably determines to be
necessary to ensure that the Investor receives, when due, a net amount (after
payment of any tax in respect of each additional amount, and taking into account
any tax credit that the Investor would receive in connection with such tax in
the United States of America) that is equal to the full amount it would have
received if a deduction or withholding or payment of that tax had not been made.

(b)   Without limiting anything else in this Agreement the Company shall: (i) ay
an tax required to be paid to any governmental authority which is payable in
respect of this Agreement or any transaction under this agreement; (ii) pay any
fine, penalty or other cost in respect of a failure to pay any tax as required
under this clause; and (iii) indemnify Investor against any amount payable by it
under this clause.

(c)   Without limiting anything else in this Agreement, at all times on and from
the date of this Agreement, the Company shall comply in all material respects
with all applicable laws relating to tax and promptly file, or cause to be
filed, all tax returns, business activity statements, and other tax filings as
applicable under applicable tax law.


Section 6.23.  Illegality and Impossibility. Without limiting the generality of
the Investor’s rights set out elsewhere in this Agreement, if at any time there
exists a law which an official interpretation of which, makes it, or may make it
illegal or impossible in practice of the Investor to undertake any of the
Advances, or render any of the contemplated Advances unenforceable, void or
voidable, the Investor may, by giving a notice to the Company suspend or cancel
some or all of its obligations under this Agreement, or terminate this
Agreement.




ARTICLE VII.Conditions for Advance and Conditions to Closing

Section 7.1. Conditions Precedent to the Obligations of the Company. The
obligation hereunder of the Company to issue and sell Advance Shares to the
Investor incident to each Closing is subject to the satisfaction, or waiver by
the Investor in writing, at or before each such Closing, of each of the
conditions set forth below.

(a)   Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects.

(b)  Performance by the Investor. The Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Investor at or prior to such
Closing.

Section 7.2. Conditions Precedent to the Right of the Company to Deliver an
Advance Notice. The right of the Company to deliver an Advance Notice is subject
to the fulfillment by the Company, on such Advance Notice Date (a “Condition
Satisfaction Date”), of each of the following conditions:

(a)  Advance Shares to be issued with respect to the applicable Advance Notice
will be freely trading.

(b)  Authority. The Company shall have obtained all permits and qualifications
required by any applicable state in accordance with the Registration Rights
Agreement for the offer and sale of Advance Shares, or shall have the
availability of exemptions there-from. The sale and issuance of Advance Shares
shall be legally permitted by all laws and regulations to which the Company is
subject.




(c)  Fundamental Changes. There shall not exist any fundamental changes to the
information set forth in a Registration Statement which would require the
Company to file a post-effective amendment to a Registration Statement.




(d)  Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Company at or prior to each
Condition Satisfaction Date.




(e)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
or directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have the effect
of prohibiting or adversely affecting any of the transactions contemplated by
this Agreement.




(f)  No Suspension of Trading in or Delisting of Common Stock. The Common Stock
is trading on the Principal Market. The trading of Common Stock is not suspended
by any government or the Principal Market. The issuance of Advance Shares with
respect to the applicable Advance Notice will not violate the shareholder
approval requirements of the Principal Market. The Company shall not have
received any notice threatening the continued quotation of the Common Stock on
the Principal Market and the Company shall have no knowledge of any event which
would be more likely than not to have the effect of causing the Common Stock to
not be trading or quoted on the Principal Market.

(g)  Maximum Advance Amount. The amount of an Advance corresponding to the
Advance Notice shall not exceed the Maximum Advance Amount. For each day: (i)
the Company’s Common Stock is suspended for any reason during trading hours on
the Principal Market on any Trading Day during a Pricing Period or (ii) there is
a public holiday or no trading volume in the Company’s Common Stock on the
Principal Market on any Trading Day during a Pricing Period or (iii) ninety
percent of the VWAP on a given Trading Day is less than the Safety Net Price set
by the Company in the Advance Notice, then the final adjusted Advance Amount for
each such day during the Pricing Period shall be reduced by one tenth. The
Investor shall have the option to purchase, and the Company shall sell to the
Investor, up to such amount of additional shares that have been reduced for the
Safety Net Price. In no event shall the Company be obligated to issue such
additional shares if such issuance may result in non-compliance with any
securities laws. If any of the Company’s representations in this Agreement are
false or if the Common Stock’s bid price is less than fifty cents, then no
Advances shall be permitted. Any portion of an Advance that would cause the
Investor to exceed the Ownership Limitation shall automatically be withdrawn.




(h)  No Knowledge. The Company has no knowledge of any event which would be more
likely than not to have the effect of causing the Advance Shares with respect to
the applicable Advance Notice not to be freely tradable.


(i)  Executed Advance Notice. The Investor shall have received the Advance
Notice executed by an officer of the Company and the representations contained
in such Advance Notice shall be true and correct as of each Condition
Satisfaction Date.

              

(j)  Failure to Deliver Shares. Company understands that a delay in the issuance
of Common Stock could result in economic damage to the Investor.  If the Company
fails to cause the delivery of the Shares when due, the Company shall pay to the
Investor on demand in cash by wire transfer of immediately available funds to an
account designated by the Investor as liquidated damages for such failure and
not as a penalty, an amount equal to five percent (5%) of the payment required
to be paid by the Investor on such Settlement Date (i.e., the Advance Amount)
for the initial 30 days following such date until the Shares have been
delivered, and an additional 5% for each additional 30-day period thereafter
until the Shares have been delivered.

              

(k) Fees Paid.  The Company has paid to investor all fees, expenses and
Commitment Shares due under this Agreement.




(l) No Material Notices. None of the following events shall have occurred and be
continuing:  (i) receipt by the Company of any request for additional
information from any federal or state governmental, administrative or
self-regulatory authority during the Commitment Period, the response to which
would require any amendments or supplements to any filings; (ii) receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.




(m) No person is entitled or purports to be entitled, to any right of first
refusal, pre-emptive right, right of participation, or any similar right, to
participate in the transaction or otherwise with respect to any securities of
the Company.




(n) The Company has not granted security with respected to any indebtedness or
other equity of the Company.




(o) The issuance and sale of any of the Investor’s Stock will not obligate the
Company to issue Stock or other securities to any other persona and will not
result in the adjustment of the exercise, conversion, exchange, or reset price
of any outstanding security.




(p) there are no voting, buy-sell , outstanding or authorized stock
appreciation, right of first purchase, phantom stock, profit participation or
equity based compensation agreements, options or arrangement, or like rights
relating to the securities of the Company or agreements of any kind among the
Company and any person,




(q) (Valid Issuance) When issued pursuant to this Agreement, all Investor’s
Stocks will be validly issued and fully paid, and will be free and clear of any
and all liens and restrictions, except for restrictions on transfer imposed by
applicable laws.




(r) (Regulatory Issues) No stop order, trading halt, suspension of trading,
cessation of quotation, or removal of the company of the Stock from any exchange
has been requested by the Company or imposed by any governmental authority or
regulatory body. There is no fact or circumstance that may cause the Company to
request, or any governmental authority or regulatory body to impose any stop
order, trading halt, suspension of trading, cessation of quotation or removal of
the Company or the Stock from any exchange.




(s) (No Additional Material Adverse Effect) There has been no event or condition
that has had or may have a Material Adverse Effect. Since the date of the
Company’s latest audited financial statements:




(i) the Company has not incurred any liabilities (contingent or otherwise) other
than: (a) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice; and (b) liabilities not required to be
reflected in the Company’s financial statements pursuant to the financial
standards pursuant to which such financial statements are prepared, or required
to be disclosed in the Company’s public filings;




(ii) the Company has not altered its method of accounting; and




(iii) the Company has not declared or made any dividend or distribution of cash
or other property to its shareholders, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock.




(t) No Conflict, Breach, Violation or Default. The execution and delivery of,
and the performance of the terms of, the Agreement or any Advance Notice or
Advance will not: (i) result in the creation of any lien in respect of any
property of the Company or any of its subsidiaries; or (ii) violate, conflict
with, result in a breach of an provision of, require any notice or consent
under, constitutes a default under, resulting in the termination of, or in a
right of termination or cancellation of, accelerate the performance required by,
result in the triggering of any payment or other material obligations pursuant
to, ay of the terms, conditions or provisions of: (a) the Company’s constitution
as in effect on the date of this Agreement; or (b) any law , governmental
authorization, or order of any court, domestic or foreign, having jurisdiction
over the Company, any subsidiary, or any of their respective assets or
properties; or (c) any material agreement or instrument to which the Company or
any subsidiary is a party or by which the Company or a subsidiary is bound or to
which any their respective assets or properties is subject (or render any such
agreement or instrument voidable or without further effect).




(u) Litigation. (i) There are no pending actions, suits or proceedings against
or affecting the Company, its subsidiaries or any of its or their properties,
and to the Company’s knowledge, no such actions, suits or proceedings are
threatened or contemplated; (ii) Neither the Company nor any subsidiary, nor any
director or officer is or has been the subject of any action, suit, proceeding,
or investigation involving a claim of violation of or liability under securities
laws or a claim of breach of fiduciary duty; (iii) There has not been, and to
the knowledge of the Company there is no, pending or contemplated investigation
by a governmental authority involving the Company or any current or former
director or officer of the Company; and (iv) No regulatory body has issued any
stop order or other order suspending the effectiveness of a Registration
Statement or any related prospectus filed or lodged by the Company.


(v) Compliance. Neither the Company nor any subsidiary: (i) is in material
default under, or in material violation of  (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company or any subsidiary under), nor has the Company or any
subsidiary received notice of a claim that is in default under or that is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived); (ii) is in
violation of nay order of any court, arbitrator or governmental authority or
regulatory body; (iii) is or has been in violation of any law; (iv) Neither the
Company nor to is knowledge, any persona acting on its behalf, has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D under the United States Securities Act of 1933, as amended (the
Securities Act)), in connection with the offering of the Securities to the
Investor; (v) Neither the Company nor any of its affiliates, nor any person
action on its or their behalf has, directly or indirectly, sold, offered for
sale or solicited offers to buy or otherwise negotiated in respect of any
security, in a manner, or under circumstances, that: (a) would adversely affect
reliance by the Company on the provisions of Rule 506 of Regulation D under the
Securities Act for the exemption from registration for the sale and offer of the
Securities to the Investor; (b) would require registration of the sale of the
Securities under the Securities Act; or (c) would cause such offer or
solicitation to be deemed integrated with the offering of the Securities. (iii)
The offer and sale of the Securities to the Investor, as contemplated by this
Agreement, is exempt from: (a) the registration requirements of the Securities
Act by virtue of Rule 506 of Regulation D under the Securities Act; and (b) the
registration and/ or qualification provisions of all applicable U.S state
securities laws.




(w) Tax Returns. Without limiting anything else in this Agreement, the Company
has filed, or caused to be filed, in a timely manner, all tax returns, business
activity statements and other tax filings which were required to be filed by the
execution date under applicable tax law, and has paid all taxes that became due
and payable by it on or before the execution date when those taxes became due
and payable. No claims have been, or are reasonably likely to be, asserted
against it with respect to those filings or payment of taxes, that, if adversely
determined, would have the potential to have a Material Adverse Effect.




(x) Disclosures.




(i) The materials delivered, and statements made, by the Company and its
representatives to the Investor in connection with the contemplated Advances do
not: (a) contain any untrue statement of a material fact or misleading
statement; or (b) omit to state a material fact necessary in order to make the
statements contained in those materials, in light of the circumstances under
which they were made, not misleading.




(ii) The company had disclosed to the Investor in writing all facts relating to
the Company, its business, the documents, the contemplated transactions and
Advances, and all other matters which are material to the assessment of the
nature and amount of the risk inherent in an investment in the Company.




(iii) Neither the Company nor any of its subsidiaries has made any agreement,
offer, tender or quotation which remains outstanding and currently capable of
acceptance relating to the purchase or sale of any business or assets of the
Company or any of its subsidiaries.




(y) Solvency.




(i) The Company and each of its subsidiaries is able, and is not aware of
anything which would render the Company or any of its subsidiaries unable, to
pay all its debts as and when they become due and payable.




(ii) No judicial order has been made or obtained against the Company or any of
its subsidiaries which is unpaid or unsatisfied.




(iii) No attachment in in the process of being levied or enforced against any
asset of the Company or its subsidiaries.




(iv) No administrator, liquidator, provisional liquidator, controller or
receiver of, or in connection with, the Company or any of its subsidiaries has
been appointed, and the Company is not aware of such appointment pending,
threatened, or being likely.




(v) No person has entered into, proposed, sanctioned, approved, or commenced,
legal action relating to a scheme of arrangement of the affairs of the Company
or any of its subsidiaries, or between any of those people and any of its
shareholders or creditors.




(vi) Neither the Company nor any of its subsidiaries is in default under any
security interest over, or in relation to, any asset.




(vii) The Company did not receive a qualified opinion from its auditors with
respect to its most recent fiscal year end and, after giving effect to the
contemplated transactions and Advances, does not anticipate or know of any basis
upon which its auditors might issue a qualified opinion in respect of its
current fiscal year.




(z) Intellectual Property.




(i) The Company and its subsidiaries own or possess adequate rights or licenses
to use all material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and rights
necessary to conduct their respective businesses and now conducted.




(ii) The Company has no knowledge of any infringement by the Company or its
subsidiaries of trademarks, trade name rights, patents, patent rights,
copyrights, inventions, licenses, service names, service marks, service mark
registrations, trade secrets or other similar rights of others.




(iii) To the knowledge of the Company, there is no claim, action or proceeding
made, brought, or threatened, against the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement, and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to a claim, action or proceeding.




(aa) Non-public information. Neither the Company nor any person acting on its
behalf has provided the Investor or its agents, representative or counsel with
any information that constitutes inside information or material non-public
information, and to the Company’s knowledge, the Investor does not possess any
inside information or material non-public information.




(bb) Prohibited Transactions. The Company has not entered or agreed to enter
into a Prohibited Transaction.




(cc) Default. Neither the Company or any subsidiary is in default under a
document or agreement binding on it or its assets which relates to financial
indebtedness or it otherwise material.




(dd) Absence of Events of Default. No Event of Default and no event which, with
notice, lapse of time or both, would constitute an Event of Default, has
occurred and is continuing.




(ee) Brokers and finders. No person will have, as a result of the contemplated
transactions and Advances, any valid right, interest or claim against or upon
the Company, any subsidiary or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.




(ff) No Event of Default. (i) no Event of Default has occurred, (ii) no
Remediable Event of Default has occurred and is continuing and no Event of
Default would result from an Advance being effected. Any of the following shall
constitute an Event of Default:




(i) A reasonable third party or court of competent jurisdiction determines that
any of the representations, warranties, or covenants made by the Company or any
of its agents,  officers, directors, employees or representatives in an
document, materials or public filing are inaccurate, false or misleading in any
material respect, as of the date as of which it is made or deemed to be made, or
any certificate or financial  or other written statements furnished by or on
behalf of the Company to the Investor, any of its representatives, or the
company’s shareholders, is inaccurate, false or misleading, in any material
respect, as of the date as of which it is made or deemed to be made, or on any
Advance Date or Advance Notice Date.




(ii) The Company or any subsidiary of the Company is or becomes insolvent.




(iii) An administrator is appointed over all or any of the assets or undertaking
of the Company or any subsidiary or any step preliminary to the appointment to
an administrator has been taken.

(iv) A controller or similar officer is appointed to all or any of the assets or
undertaking of the Company or any subsidiary.

(v) An application or order is made, a proceeding is commenced, a resolution is
passed or proposed, or an application to a court or other steps are taken for
the winding up or dissolution of the Company or any subsidiary , or for the
Company or any subsidiary to enter an arrangement, compromise or composition
with, or assignment for the benefit of, its creditors, a class of them, or any
of them.

(vi) The Company or any of its subsidiaries ceases, suspends or threatens to
cease or suspend, the conduct of all or a substantial part of its business, or
dispose of, or threaten to dispose of, a substantial part of its assets or to
reduce its capital.

(vii) There exists a fact or circumstance that may cause the Company to request,
or the Principal Market or any other governmental authority or regulatory body
to impose a stop order, trading halt, suspension of trading, cessation of
quotation, or removal of the Company or the Common Stock for the Principal
Market.

(viii) Any of the following has occurred: (i) trading in securities have been
suspended or limited, (ii) minimum prices have been established on the
securities, (iii) a banking moratorium has been declared by the authorities in
New York or the jurisdiction where the Company is incorporated or where the
Common Stock is trading, (iv) a material outbreak or escalation of hostilities
or another national or international calamity of such magnitude in its effect
on, or adverse change in the markets in the United States or the market where
the Common Stock trades, makes it impracticable or inadvisable for the Investor
to close on an Advance or accept an Advance Notice.




(ix) Any agreement entered into by the Company or contemplated transaction by
the Company is claimed (other than in a frivolous proceeding) by any person that
is not the Investor or its affiliate to be, wholly or partly void, voidable or
unenforceable.

(x) Any person has commenced any action, claim, proceeding, suit, or action
against any other person or otherwise asserted any claim before any governmental
authority, which seeks to restrain, challenge, deny, enjoin, limit, modify,
delay, or dispute, the right of the Investor or the Company to enter into this
Agreement or contemplated transactions under this Agreement.

(xi) The Company challenges, disputes or denies the right of the Investor to
receive any shares of the Common Stock, or otherwise dishonors or rejects any
action taken, or document delivered, in furtherance of the Investor’s rights to
receive any Common Stock.

(xii) A stop order, trading halt, suspension of trading, cessation of quotation,
or removal of the Company or the Stock from an exchange has been requested by
the Company or imposed on the Company.

(xiii)A Material Adverse Effect, or an event, development or condition which, in
the reasonable judgment of the Investor would be likely to have a Material
Adverse Effect occurs.

(xiv)There exists a law which, or an official or reasonable interpretation of
which, in the Investor’s reasonable opinion, makes it, or is more likely than
not to make it, illegal or impossible for the Investor or the Company to
undertake any of the Advances in accordance with this Agreement, or renders, or
is more likely than not to render, consummation of any of the Advances in
accordance with this Agreement unenforceable, void, voidable or unlawful, or
contrary to or inconsistent with any law.

(xv) If: (i) a change in an interpretation or administration of a law or a
proposed law introduced or proposed to be introduced to any governing body of
law; (ii) compliance by the Investor or any of its Affiliates with a law or an
interpretation or administration of a law, has, or is more likely than not to
have, in the reasonable opinion of the Investor, directly or indirectly, the
effect of (iv) varying the duties, obligation or liabilities of the Company or
the Investor in connection with this Agreement or any Advance so that the
Investor’s rights, powers, benefits, remedies or economic burden (including any
tax treatment in the hands of the Investor) are adversely affected (including by
way of delay or postponement); (v) otherwise adversely affecting rights, powers,
benefits, remedies or the economic burden of the Investor (including by way of
delay or postponement);

(xvi) A securities registrar or similar entity refuses to comply with a
direction to issue, or record an issuance of securities to the Investor.

(xvii) Any consent, permit, approval, registration or waiver necessary or
appropriate for the consummation of an Advance that remains to be consummated at
the applicable time, has not been issued or received, or does not remain in full
force or effect.

(xviii) The Investor has not received all those items required to be delivered
to it in connection with an Advance in accordance with this Agreement.

(xix) The Company fails to perform, comply with, or observe any other term,
covenant, undertaking, obligation or agreement under this Agreement.

(xx) A default judgment of an amount of USD500,000 or greater is entered against
the Company or any of its subsidiaries.

(xxi) Any present or future liabilities, including contingent liabilities, of
the Company or any of its subsidiaries for an amount or amounts totaling more
than USD500,000 have not been satisfied on time, or have become prematurely
payable.

Section 7.3 Investor Right to Investigate an Event of Default

If in the Investor’s reasonable opinion, an Event of Default has occurred, or is
or may be continuing: (a) the Investor may investigate such purported Event of
Default; (b) the Company shall co-operate with the Investor in such
investigation; (c) the Company shall comply with all reasonable requests made by
the Investor of the Company in connection with any investigation by the
Investor; and (d) the Company shall pay all reasonable costs in connection with
any investigation by the Investor.




Section 7. 4 Rights of the Investor Upon Default




(a) Upon the occurrence of existence of any Default whose existence will be
determined by a reasonable third party, third party law firm or court of
competent jurisdiction at any time during the continuance of such Event of
Default, the Investor may: (i) declare, by notice to the Company, effective
immediately, all outstanding and future obligations by the Company to the
Investor under the Agreement to be immediately due and payable in immediately
available funds or Stock (including, without limitation, the immediate refund of
any amount repaid for Advance shares which have not been issued as at the time
of the Event of Default and any Commitment Shares), without presentment, demand,
protest or any other notice of any kind, all of which are expressly waived by
the Company, anything to the contrary contained in this Agreement; (ii)
terminate this Agreement by notice to the Company, effective as of the date set
out in the Investor’s notice.




(b) Where an Event of Default has occurred, the Investor shall have: (i) no
obligation to accept an Advance Notice or to consummate a closing under this
Agreement; and (ii) the right to postpone the Advance accordingly.




(c) In addition to the remedies set out elsewhere, upon the occurrence or
existence of any Event of Default, the Investor may exercise any other right,
power or remedy granted to it by the Agreement or otherwise permitted by law,
including any suit in equity and/or by action at law.




ARTICLE VIII.Due Diligence Review; Non-Disclosure of Non-Public Information




Section 8.1. Non-Disclosure of Non-Public Information.

 (a)  Subject to Section 6.6 and except as otherwise provided in this Agreement
or the Registration Rights Agreement, the Company covenants and agrees that it
has not in the past and will refrain in the future from disclosing, and shall
cause its officers, directors, employees and agents to refrain from disclosing,
any material non-public information to the Investor without also disseminating
such information to the public at the same time.

(b) Nothing herein shall require the Company to disclose material, non-public
information to the Investor or its advisors or representatives, and the Company
represents that it does not disseminate material, non-public information to any
Investors who purchase stock in the Company in a public offering, to money
managers or to securities analysts in violation of Regulation FD of the Exchange
Act, provided, however, that notwithstanding anything herein to the contrary,
the Company will, as hereinabove provided and subject to compliance with
Regulation FD, immediately notify the advisors and representatives of the
Investor and, if any, underwriters, of any event or the existence of any
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting material, non-public
information (whether or not requested of the Company specifically or generally
during the course of due diligence by such persons or entities), which, if not
disclosed in the prospectus included in the Registration Statement would cause
such prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading. Nothing contained
in this Section 8.1 shall be construed to mean that such persons or entities
other than the Investor (without the written consent of the Investor prior to
disclosure of such information) may not obtain material, non-public information
in the course of conducting due diligence in accordance with the terms of this
Agreement and nothing herein shall prevent any such persons or entities from
notifying the Company of their opinion that based on such due diligence by such
persons or entities, that the Registration Statement contains an untrue
statement of material fact or omits a material fact required to be stated in the
Registration Statement or necessary to make the statements contained therein, in
light of the circumstances in which they were made, not misleading.

ARTICLE IX.Choice of Law/Jurisdiction

Section 9.  Governing Law. This Agreement shall be governed by and interpreted
solely in accordance with the laws of the State of Florida without regard to the
principles of conflict of laws. Any dispute arising out of or in connection with
this Agreement or otherwise relating to the parties relationship shall be
settled only by litigation and exclusively in the State of Florida, City of
Miami. The Company and the Investor further agree that no demand for punitive or
exemplary damages shall be made. The parties hereby waive a trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other in respect of any matter arising out of or in connection with
this Agreement. The parties agree that in the event of any action, litigation or
proceeding between the parties arising out of or in relation to this Agreement,
the prevailing party in a final judgment after the appeal period has passed
shall be awarded, in addition to any damages, injunctions or other relief, such
party’s costs and expenses, including but not limited to all related costs and
reasonable attorneys’, accountants’ and experts’ fees incurred in bringing such
action, litigation or proceeding and/or enforcing any judgment or order granted
therein. No party to this Agreement will challenge the jurisdiction or venue
provisions as provided in this section.  The section shall survive termination
of the Agreement.

ARTICLE X.Assignment; Termination




Section 10.1. Assignment. Neither this Agreement nor any rights or obligations
of the Company or the Investor hereunder may be assigned to any other Person.







Section 10.2. Termination.




 (a) Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earliest of (i) the first day of the month next
following the 36-month anniversary of the Effective Date, or (ii) the date on
which the Investor shall have made payment of Advances pursuant to this
Agreement in the aggregate amount of the Commitment Amount.




(b) The Company may terminate this Agreement before its expiration, effective
upon 30 Trading Days’ prior written notice to the Investor; provided that
(i) there are no Advances outstanding, (ii) the Company has paid all amounts
owed to the Investor pursuant to this Agreement and (iii) the Company has paid
the Investor or its designee or nominee a cancellation fee of USD$25,000 in
immediately available funds within three calendar days of such notice. If
$7,500,000 of the Commitment Amount has been issued by the Company to the
Investor, then the cancellation fee is zero. This Agreement may be terminated at
any time by the mutual written consent of the parties, effective as of the date
of such mutual written consent unless otherwise provided in such written
consent. In the event of any termination of this Agreement by the Company
hereunder, so long as the Investor owns any shares of Common Stock issued
hereunder, the Company shall not cancel the common stock issued to Investor or
suspend or voluntarily delist the Common Stock from, the Principal Market
without listing the Common Stock on another Principal Market.  The Commitment
shares are fully earned as of the date of this Agreement regardless of whether
any Advance Notices are issued by the Company or settled hereunder. The
Commitment Shares are issued as consideration for entering into this Agreement
and are also intended to reimburse the Investor for its costs in providing this
financing facility and the contemplated Advances. Except as discussed in this
Section 10.2(b) below, the Commitment Shares are non-refundable and shall
survive termination of this Agreement and shall not be cancelled by the Company.
The Company shall have the right, at any time during such period, to redeem any
Commitment Shares then in the Investor’s possession for an amount payable by the
Company to Investor in cash equal to Forty Thousand Dollars ($40,000), less any
net cash proceeds received by the Investor from any previous sales of Commitment
Shares.  Upon Investor’s receipt of such cash payment, the Investor shall return
any then remaining Commitment Shares in its possession back to the Company.  If
the Company fails to issue the Commitment Shares, cancels the Commitment Shares,
places a stop order with their transfer agent, or prevents the Investor from
selling the Commitment Shares in any other manner, the Company shall be subject,
at the sole discretion of the Investor to either (i) a daily fee of five
thousand dollars, not as a penalty, until the Investor receives the Commitment
Shares or is allowed to sell the Commitment Shares.  This fee is to compensate
the Investor for the loss incurred for not receiving the Commitment Shares in
time and the cost of not being able to sell the shares at higher share prices
and better liquidity, or (ii) or, any profits gained through issuance of stock
to third parties other than the Investor, not remitted to the Investor, shall be
immediately remitted to the Investor as liquidated damages. In the event the
Investor receives net proceeds from the sale of Commitment Shares equal to the
Forty Thousand Dollars ($40,000), and the Investor still has Commitment Shares
remaining to be sold, the Investor shall return all such remaining Commitment
Shares to the Company.

 

(c) The obligation of the Investor to make an Advance to the Company pursuant to
this Agreement shall terminate permanently (including with respect to an Advance
Date that has not yet occurred) in the event that (i) there shall occur any stop
order or suspension of the effectiveness of the Registration Statement for an
aggregate of fifty (50) Trading Days, during the Commitment Period, or (ii) the
Company shall at any time fail materially to comply with the requirements of
Article VI and such failure is not cured within thirty (30) days after receipt
of written notice from the Investor, provided, however, that this paragraph (c)
shall not apply to any period commencing upon the filing of a post-effective
amendment to such Registration Statement and ending upon the date on which such
post effective amendment is declared effective by the SEC. The Investor may
terminate this Agreement by sending email notice to the Company declaring a
Material Adverse Effect.




(d) Nothing in this Section 10.2 shall be deemed to release the Company or the
Investor from any liability for any breach under this Agreement, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement. The indemnification
provisions contained in Sections 5.1 and 5.2 shall survive termination
hereunder.




ARTICLE XI.Notices




Section 11.1. Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered upon being sent to the
following email addresses:

      

If to the Company: jerrygmik@xunenergy.com




If to the Investor: asilberstein@agscapitalgroup.com




Each party shall provide five (5) days’ prior written notice to the other party
of any change in email address.




ARTICLE XII.

Miscellaneous




Section 12.1. Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.

Section 12.2 Entire Agreement; Amendments. This Agreement supersedes all other
prior agreements, negotiations or discussions both oral or written between the
Investor, the Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement and the instruments
referenced herein and therein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
 The provisions of this Agreement shall be construed in favor of the Investor.
Except as specifically set out in this Agreement, neither the Company nor the
Investor makes any representation, warranty, covenant or undertaking with
respect to any subject matter regarding this Agreement or otherwise.




Section 12.3. Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.




Section 12.4. Fees and Expenses. Except as stated in section 1.34 of this
Agreement, each of the parties shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Agreement and the transactions contemplated
hereby, except that the Company shall pay a non-refundable Structuring & Due
Diligence Fee of Ten Thousand Dollars to Investor. In consideration for entering
into this agreement, the Company is required to issue an Initial Commitment Fee
in the amount of Forty Thousand Dollars ($40,000) in shares of common stock
valued at the closing VWAP price as of the close one business day immediately
prior to the signing of the final documents to Investor. This condition was
fulfilled by the Company after signing the original Reserve Equity Financing
Agreement on April 30, 2013. It is the intention of the Company and Investor
that by a date that is nine (9) months after the issuance of the shares that the
Investor shall have generated net proceeds equal to Forty Thousand ($40,000)
Dollars.  If not, then the Company shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to the Investor in an amount sufficient such that, when sold and
the net proceeds thereof are added to the net proceeds from the sale of any of
the previously issued and sold Commitment Shares, the Investor shall have
received total net funds equal to Forty Thousand Dollars ($40,000).  Such
additional issuances shall continue until the Investor has received net proceeds
from the sale of such Common Stock equal to this amount. In the event the
Investor receives net proceeds from the sale of Commitment Shares equal to the
Forty Thousand Dollars ($40,000), and the Investor still has Commitment Shares
remaining to be sold, the Investor shall return all such remaining Commitment
Shares to the Company. The Company shall have the right, at any time during such
period, to redeem any Commitment Shares then in the Investor’s possession for an
amount payable by the Company to Investor in cash equal to Forty Thousand
Dollars ($40,000), less any net cash proceeds received by the Investor from any
previous sales of Commitment Shares.  Upon Investor’s receipt of such cash
payment, the Investor shall return any then remaining Commitment Shares in its
possession back to the Company.




Section 12.5. Confidentiality. Each of the parties hereto shall keep
confidential the terms of this Agreement and any and all transactions and
dealings under this Agreement as well as any information obtained from any other
party. The Company and the Investor agree that in addition to and in no way
limiting the rights and obligations set forth in Section 12.5 hereto and in
addition to any other remedy to which the Investor or Company is entitled at law
or in equity, including, without limitation, specific performance, it will hold
the other party harmless against any loss, claim, damage, or expense (including
reasonable legal fees and expenses), as incurred, arising out of or in
connection with such breach of confidentiality and acknowledges that irreparable
damage would occur in the event of any such breach.  It is accordingly agreed
that both the Investor and Company shall be entitled to an injunction or
injunctions to prevent such breaches of this Agreement and to specifically
enforce, without the posting of a bond or other security, the confidentiality,
terms and provisions of this Agreement.  




Section 12.6 Publicity. Prior to issuing any public statements, the Company
shall send to the Investor for approval any press releases or public statement
with respect to the transactions contemplated hereby and no party shall issue
any such press release or otherwise make any such public statement without the
prior written consent of the other party. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of the Investor unless the Investor
provides written approval to do so.  The Company also agrees that it shall not
issue a press release regarding the funding set forth in this Agreement until
three (3) business days following the date the company issues the Commitment
Shares.

       

Section 12.7 Placement Agent. If so required by the SEC, the Company agrees to
pay a registered broker dealer, to act as placement agent, a percentage of the
Put Amount on each draw toward the fee.  The Investor shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other persons or entities for fees of a type contemplated in this Section that
may be due in connection with the transactions contemplated by the Reserve
Equity Financing Documents. The Company shall indemnify and hold harmless the
Investor, their employees, officers, directors, agents, and partners, and their
respective affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorney's fees) and expenses incurred
in respect of any such claimed or existing fees, as such fees and expenses are
incurred.




Section 12.8 No Third Party Beneficiaries.

Notwithstanding anything contained in this Agreement to the contrary, nothing in
this Agreement, expressed or implied, is intended to confer on any Person other
than the parties hereto any rights, remedies, obligations or liabilities under
or by reason of this Agreement, and no Person that is not a party to this
Agreement (including without limitation any partner, member, shareholder,
director, officer, employee or other beneficial owner of any party hereto, in
its own capacity as such or in bringing a derivative action on behalf of a party
hereto) shall have any standing as third party beneficiary with respect to this
Agreement or the transactions contemplated hereby.




Section 12.9 No Personal Liability of Directors, Officers, Owners, Etc.

No director, officer, employee, incorporator, shareholder, managing member,
member, general partner, limited partner, principal or other agent of any of the
Investor or the Company shall have any liability for any obligations of the
Investor or the Company under this Agreement or for any claim based on, in
respect of, or by reason of, the respective obligations of the Investor or the
Company hereunder.  Each party hereto hereby waives and releases all such
liability.  This waiver and release is a material inducement to each party’s
entry into this Agreement.




Section 12.10. Delay.  The Investor shall not be obligated to perform and shall
not be deemed to be in default hereunder, if the performance of an obligation
required hereunder is prevented by the occurrence of any of the following, acts
of God, strikes, lock-outs, other industrial disturbances, acts of a public
enemy, war or war-like action (whether actual, impending or expected and whether
de jure or de facto), acts of terrorists, arrest or other restraint of
government (civil or military), blockades, insurrections, riots, epidemics,
landslides, lightning, earthquakes, fires, hurricanes, storms, floods, washouts,
sink holes, civil disturbances, explosions, breakage or accident to equipment or
machinery, confiscation or seizure by any government or public authority,
nuclear reaction or radiation, radioactive contamination or other causes,
whether of the kind herein enumerated or otherwise, that are not reasonably
within the control of the party claiming the right to delay performance on
account of such occurrence.

IN WITNESS WHEREOF, the parties hereto have caused this Reserve Equity Financing
Agreement to be executed by the undersigned, thereunto duly authorized, as of
the date first set forth above.

 

 

 

 

 

 

 

COMPANY:

 

 

Xun Energy, Inc.

 

 

 

 

 

 

 

By:

 

/s/ Jerry G. Mikolajczyk

 

 

 

 

 

 

 

Name: Jerry G. Mikolajczyk

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

INVESTOR:

 

 

AGS Capital Group, LLC

 

 

 

 

 

 

 

By:

 

/s/ Allen Silberstein

 

 

 

 

 

 

 

Name: Allen Silberstein

 

 

Title: Chief Executive Officer





EXHIBIT A

ADVANCE NOTICE

    Xun Energy, Inc.  (the “Company”)

The undersigned, __________________________hereby certifies, with respect to the
sale of shares of Common Stock of the Company issuable in connection with this
Advance Notice, delivered pursuant to the Reserve Equity Financing Agreement
(the “Agreement”), as follows:

1. The undersigned is the duly elected Officer of the Company, its Chief
Executive, President or Chief Financial Officer.

2. There are no fundamental changes to (a) the covenants in Article IV of the
Reserve Equity Financing Agreement and (b) the information set forth in the
Registration Statement which would require the Company to file a post effective
amendment to the Registration Statement.

3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in the Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date. All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.

4. The undersigned hereby represents, warrants and covenants that it has made
all filings (“SEC Filings”) required to be made by it pursuant to applicable
securities laws (including, without limitation, all filings required under the
Securities Exchange Act of 1934, which include Forms 10-Q or, 10-K or, 8-K,
etc.). All SEC Filings and other public disclosures made by the Company,
including, without limitation, all press releases, analysts meetings and calls,
etc. (collectively, the “Public Disclosures”), have been reviewed and approved
for release by the Company’s attorneys and, if containing financial information,
the Company’s independent certified public accountants. None of the Company’s
Public Disclosures contain, as of their respective dates, any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

5. The Advance requested is  ________________shares.

6. The Safety Net Price is _______________________.

7.  There are currently  _______________________ amount of shares outstanding on
a fully diluted basis.

The undersigned has executed this Certificate this  _____  day of  _____.

 

 

 

 

 

 

____________________________ 




 

By:  

 

 

 

 

Name:  




 

 

 

Title:  




 

Please email this Advance Notice to: asilberstein@agscapitalgroup.com

 

 

 



















 

 

 


























SCHEDULE 2.4

                Xun Energy, Inc.

The undersigned hereby agrees that for a period commencing on ________ 2013 and
expiring upon the termination of the Reserve Equity Financing Agreement dated
________ 2013 between the Company and the Investor (the “Lock-up Period”), he,
she or it will not, directly or indirectly, without the prior written consent of
the Investor, issue, offer, agree or offer to sell, sell, grant an option for
the purchase or sale of, transfer, pledge, assign, hypothecate, distribute or
otherwise encumber or dispose of any securities of the Company, including common
stock or options, rights, warrants or other securities underlying, convertible
into, exchangeable or exercisable for or evidencing any right to purchase or
subscribe for any common stock (whether or not beneficially owned by the
undersigned), or any beneficial interest therein (collectively, the
“Securities”) except in accordance with the volume limitations set forth in Rule
144(e) of the General Rules and Regulations under the Securities Act of 1933, as
amended. Notwithstanding the forgoing, nothing herein shall prevent the
undersigned from disposing of Securities (i) if the recipient of the Securities
agrees to be bound by the terms of this Lock-up, or (ii) in connection with a
merger where the Company is not the surviving entity.

In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of legends and/or stop-transfer orders with the
transfer agent of the Company’s securities with respect to any of the Securities
registered in the name of the undersigned or beneficially owned by the
undersigned, and the undersigned hereby confirms the undersigned’s investment in
the Company.

Dated: ___________________, 2013

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

City, State, Zip Code:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 _____________________________________________________________

 

 

Print Social Security Number

 

 

or Taxpayer I.D. Number








EXHIBIT C

FORM OF OPINION

 

1.         The Company is a corporation validly existing and in good standing
under the laws of the State of __________, with corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the Company’s latest Form 10-K or 10-Q filed by the Company under the
Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and the rules
and regulations of the Commission thereunder (the “Public Filings”) and to enter
into and perform its obligations under the Reserve Equity Financing.

2.        The Company has the requisite corporate power and authority to enter
into and perform its obligations under the Reserve Equity Financing Agreement
and to issue the Common Shares in accordance with their terms.  The execution
and delivery of the Reserve Equity Financing Agreement by the Company and the
consummation by it of the transactions contemplated thereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required.  The Reserve Equity Financing Agreement has been duly executed and
delivered and the Reserve Equity Financing Agreement constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its respective terms, except as my be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

3.         The Common Shares are duly authorized and, upon issuance in
accordance with the terms of the Reserve Equity Financing Agreement, will be
duly and validly issued, fully paid and nonassessable, free of any liens,
encumbrances and preemptive or similar rights contained, to our knowledge, in
any agreement filed by the Company as an exhibit to the Company’s Public
Filings.

4.         The execution, delivery and performance of the Reserve Equity
Financing Agreement by the Company (other than performance by the Company of its
obligations under the indemnification sections of such agreements, as to which
no opinion need be rendered) will not (i) result in a violation of the Company’s
Articles of Incorporation or By-Laws; (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement or, indenture filed by the
Company as an exhibit to the Company’s Public Filings; or (iii) to our
knowledge, result in a violation of any federal or state law, rule or
regulation, order, judgment or decree applicable to the Company.

                   5.         To our knowledge without independent investigation
and other then as set forth in the Public Filings, there are no legal or
governmental proceedings pending to which the Company is a party or of which any
property or assets of the Company is subject which is required to be disclosed
in any Public Filings.

 






